Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 14, 2016

                                        No. 04-15-00644-CV

                  Bret RADCLIFFE, Robert Radcliffe, and Mamba Minerals, LLC,
                                         Appellants

                                                  v.

                                   TIDAL PETROLEUM, INC.,
                                           Appellee

                   From the 218th Judicial District Court, La Salle County, Texas
                                Trial Court No. 13-07-00176-CVL
                           Honorable Donna S. Rayes, Judge Presiding


                                           ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

         In light of the trial court’s language in its February 24, 2015 order stating that “Plaintiff’s
First Supplemental Traditional and No Evidence Motion for Summary Judgment remains
pending as to all mat[t]ers not made moot by this ruling,” before the parties address the merits of
the appeal, the parties should be prepared to discuss whether the order is a final, appealable
order. See Farm Bureau Cnty. Mut. Ins. Co. v. Rogers, 455 S.W.3d 161, 163 (Tex. 2015);
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001) (“[W]hen there has not been a
conventional trial on the merits, an order or judgment is not final for purposes of appeal unless it
actually disposes of every pending claim and party or unless it clearly and unequivocally states
that it finally disposes of all claims and all parties.”).

           It is so ORDERED on April 14, 2016.

                                                       PER CURIAM


           ATTESTED TO: _________________________________
                        Keith E. Hottle
                        Clerk of Court